DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recited the limitaiton "a minimum thickness required to allow the dry nitride etch to be stopped without damaging the silicon substrate."  This limitaiton renders the claim indefinite because it making reference to an object that is variable such as “without damaging the silicon substrate.” According to MPEP 2173.05(b), claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  Claim 24 attempts to claim “a minimum thickness” in relation to “damaging the silicon substrate.”  However, claim does not specify how to measure damage to the silicon substrate.  Therefore, claim 24 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Camillo-Castillo (US 9, 245, 951) in view of Shea (US 2015/0162322).
Regarding claim 1, Camillo-Castillo discloses a method for fabricating a semiconductor device comprising: forming a silicon oxide layer  (Fig.9, numeral 82) over a silicon substrate (10) (column 2, lines 10-15), wherein the silicon oxide layer has an upper surface (upper surface of (82)); forming a silicon nitride layer (20) (column 2, lines 49-51) over the silicon oxide layer  (82); performing a nitride etch through a mask (22) to create an opening through the silicon nitride layer (20) (Fig.9, numeral 24) , wherein the nitride etch is stopped upon exposing the silicon oxide layer (Fig.9, numeral 82a; column 10, lines 14-20); performing a wet etch through the opening in the silicon nitride 
Camillo-Castillo does not explicitly disclose that the nitride etch is a dry nitride etch.
Camillo-Castillo however discloses etching the nitride layer (20).  And Shea discloses etching the nitride layer (Figs. 2, 3, numeral 108) by the dry etch (Fig.2; numeral 200; [0033]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Camillo-Castillo with Shea to perform the dry etch because this is one of the typical etching technique for etching nitride containing materials (Shea; [0033]).
Regarding claim 4, Camillo-Castillo discloses that the wet etch comprises an HF based oxide wet etch (column 3, lines 55-60).
Regarding claim 9, Camillo-Castillo does not explicitly disclose growing the germanium layer to a thickness of about 400 to 600 nm.
Camillo-Castillo however discloses that the germanium layer (Fig.4, numeral 30) is a collector pedestal (column 5, lines 5-10).  Camillo-Castillo further discloses that the 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a thickness of germanium layer to be in the claimed range for the purpose of optimization the device performance (Camillo-Castillo; column 4, lines 6-65; column 5, lines 45-51).
Regarding claim 10, Camillo-Castillo does not explicitly disclose wherein the exposed portion of the silicon substrate has a width of about 2400 nm.
Camillo-Castillo however discloses that the exposed portion of the silicon substrate used for growing based epitaxy structure (Fig.8, Fig.10). Camillo-Castillo further discloses that dimension of subsequently growing epitaxial structure (30) can be adjusted to optimize the device performance (column 5, lines 35-45).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the exposed portion of the silicon substrate to be in the claimed range for the purpose of optimization the device performance (Camillo-Castillo; column 4, lines 6-65; column 5, lines 45-51).
Claim 24, Camillo-Castillo discloses wherein the silicon oxide layer (Fig.9, numeral 82) is selected to have a minimum thickness required to allow the dry nitride etch to be stopped without damaging the silicon substrate (note: 112 rejection above).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camillo-Castillo  in view of Shea as applied to claim 1 above, and further in view of Enquist (US 2017/0179029).
Regarding claim 2, Camillo-Castillo does not explicitly discloses the dry etch comprises a CF4 and O2 based nitride dry etch ([0033]).
Enquist however discloses that the dry etch includes CF4 and O2 ([0132]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Enquist to have the dry etch that includes O2 because these are typical gases used in dry etching of dielectric layers. (Enquist, [0132])
Claims 3  is rejected under 35 U.S.C. 103 as being unpatentable Camillo-Castillo  in view of Shea as applied to claim 1 above, and further in view of Aloni (US 2002/0016081).
Regarding claim 3, Camillo-Castillo does not explicitly disclose the dry etch comprises a SF6 based nitride dry etch.
Aloni however discloses the dry etch comprises a SF6 based nitride dry etch ([0040]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was field to modify Camillo-Castillo with Aloni to have  perform the dry etch comprising a SF6 based nitride dry etch for the purpose of achieving high selectivity to underlying oxide layer (Aloni, [0040]).
Claims 5-8, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Camillo-Castillo in view of Shea as applied to claim 1 above, and further in view of Adkisson (US 2013/0134483).
Regarding claims 5 and 6, Camillo-Castillo does not explicitly disclose the silicon oxide layer to a thickness of 100 Angstroms or less.

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Adkisson to have the silicon oxide layer to a thickness of 100 Angstroms or less for the purpose of effective selective growth  of the epitaxial structure in the trench (Adkisson, [0027]).
Regarding claims 7 and 8, Camillo-Castillo does not explicitly disclose the silicon nitride layer to a thickness of 750 to 850 Angstroms.
Adkisson however discloses the silicon nitride layer (Fig.1, numeral 104) to a thickness of 500 to 900 Angstroms ([0024]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Adkisson to have the silicon nitride layer to be in the claimed range for the purpose of effective selective growth of the epitaxial structure in the trench (Adkisson, [0027]).
Regarding claim 22, Camillo-Castillo does not explicitly disclose the wet etch laterally removes less than 100 Angstroms of the silicon oxide layer under the silicon nitride layer.
Adkisson discloses wherein the wet etch laterally removes less than 100 Angstroms of the silicon oxide layer under the silicon nitride layer ([0026]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Camillo-Castillo with Adkisson to perform the wet etch that laterally removes less than 100 Angstroms of the silicon oxide layer under the .
Claims 1, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Assefa (US 2009/0108384) in view of Shea and Adkisson (US 2013/0134483).
Regarding claim 1, Assefa discloses a method for fabricating a semiconductor device comprising: forming a silicon oxide layer (Fig.3E, numeral 115; [0026]), wherein the silicon oxide layer has an upper surface (115) over a silicon substrate (145) ([0020]); forming a silicon nitride layer (135) ([0019]) over the silicon oxide layer (115); performing a dry nitride etch ([0027]) to create an opening through the silicon nitride layer  (135) and exposing a portion of the silicon substrate (145) (Fig.3F) and epitaxially growing a germanium layer (Fig.3G, numeral 320) on the exposed portion of the silicon substrate (145), through the opening in the silicon nitride layer (135) ([0027]). 
Assefa does not disclose (1) that the dry nitride etch is performed through a mask, wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer; performing a wet etch using a hydrogen fluoride (HF) based etchant through the opening in the silicon nitride layer, wherein etchant removes portions of the silicon oxide layer exposed through the opening starting from the exposed upper surface of the silicon oxide layer and exposes a portion of the silicon substrate; (2) wherein the wet etch laterally removes portions of the silicon oxide layer under the silicon nitride layer.
Regarding element (1), Shea discloses performing the dry etch (Fig.4, numeral 220) is performed through a mask (118), wherein the dry nitride etch is stopped upon exposing the upper surface of silicon oxide layer (106) (Fig.5); performing a wet etch  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Assefa with  Shea perform the dry nitride through a mask, wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer; performing a wet etch using a hydrogen fluoride (HF) based etchant through the opening in the silicon nitride layer, wherein etchant removes portions of the silicon oxide layer exposed through the opening starting from the exposed upper surface of the silicon oxide layer and exposes a portion of the silicon substrate for the purpose of  leaving a pristine surface with the intended geometry intact (Shea; [0035])
Regarding element (2), Adkisson however discloses using a hydrogen fluoride (HF) based etchant ([0041]), wherein the wet etch laterally removes portions of the silicon oxide layer (Fig.6, numeral 103) under the silicon nitride layer (104).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Assefa with Adkisson to use a hydrogen fluoride (HF) based etchant, wherein the wet etch laterally removes portions of the silicon oxide layer under the silicon nitride layer for the purpose of effective selective growth of the epitaxial structure in an opening (Adkisson, [0027]; [0041]).
Regarding claim 11, Assefa  discloses forming an n-type region (Fig.1B, numeral “N”) in the germanium layer (155); and forming a p-type region (Fig.1B, numeral “P”) in .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assefa in view of Adkisson  as applied to claim 1 above, and further in view of Kang (US 2015/0214387).
Regarding claim 23, Assefa discloses a first region having the first conductivity type (Fig. 1B, numeral “N” ) is formed at a lower surface of the germanium layer (155) (note: “ a lower surface” is not defined ); and introducing a dopant having a second conductivity type, opposite the first conductivity type, into an upper surface of the germanium layer (155) (note: “ an upper surface” is not defined;  (Fig. 1B; “P”), thereby forming a second region having  the second conductivity type at the upper surface of the germanium layer (155), wherein the first region is separated from the second region ([0021]).
Assefa does not disclose introducing a dopant having a first conductivity type into the silicon substrate prior to epitaxially growing the germanium layer.
Assefa however discloses that silicon substrate is a silicon optical waveguide features (145) ([0022]) and the germanium layer (155) grows on the silicon optical waveguide feature (145) (Fig.3J).  And Kang discloses introducing a dopant having a first conductivity type (Fig.3, numerals 131; 132) into a silicon optical waveguide feature (Fig.3, numeral 130).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Assefa with Kang to have a dopant having a first .
Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive.
Applicant’s arguments that Camillo-Castillo does not disclose that “the dry nitride etch is stopped upon exposing the upper surface the silicon oxide layer” are not persuasive because of the following reasons. First, Camillo-Castillo etching the nitride film (20) to form trench (26).  Second, Camillo-Castillo discloses that the etching process stops at the top surface (82a) of the silicon oxide layer (82) (column 10, lines 14-20). Thus, Camillo-Castillo discloses the dry nitride etch is stopped upon exposing the upper surface the silicon oxide layer.”
Applicant’s arguments that Camillo-Castillo does not disclose “removes portions of the silicon oxide layer exposed through the opening, starting from the exposed upper surface of the silicon oxide layer” are not persuasive because of the following reasons.  First, Camillo-Castillo discloses that the portions of the silicon oxide layer (82) is removed (Fig. 10, numeral 86).  Second, Camillo-Castillo discloses that removing is performed starting from the exposed upper surface (Fig.9, numeral 82a) of the silicon oxide layer (82).
Applicant’s arguments that Camillo-Castillo does not disclose “epitaxially growing a germanium layer on the exposed portion of the silicon substrate” are not persuasive because of the following reasons.  First, claim language does not require that a germanium layer is a pure germanium, thus the layer comprising a germanium is 
Applicant’s arguments that Shea does not disclose “performing a dry nitride etch through a mask to create an opening through the silicon nitride layer” are not performed because of the following reasons.  First, Shea disclose that the layer (116) contain a silicon nitride layer ([0034]), i.e. layer (116) is considered to be “a silicon nitride layer.”  Second, Shea discloses performing a dry nitride etch through a mask  (Fig.4, numeral 118) to create an opening through the silicon nitride layer (116) ([0034]).
Applicant’s arguments that Shea does not disclose “wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer” are not persuasive because Shea discloses “wherein the dry nitride etch is stopped upon exposing the upper surface of the silicon oxide layer (Fig.5, numeral 106).
Applicant’s arguments that Shea does not disclose wherein etchant removes portions of the silicon oxide layer exposed through the opening starting from the exposed upper surface of the silicon oxide layer and exposes a portion of the silicon substrate are not persuasive because Shea discloses performing a wet etch  (Fig.5; numeral 230) using a hydrogen fluoride (HF) based etchant  ([0035]) through the opening in the silicon nitride layer (116), wherein etchant removes portions of the silicon oxide layer (106) exposed through the opening starting from the exposed upper surface of the silicon oxide layer (Fig.5, numeral 106) and exposes a portion of the silicon substrate (100).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891